        Case 5:21-cv-00660-HNJ Document 14 Filed 06/30/21 Page 1 of 2                     FILED
                                                                                 2021 Jun-30 PM 12:41
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA
               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

Carmellia Myers, f/k/a Hammond,      )
     Plaintiff,                      )
                                     )
       v.                            )        No. 5:21-cv-00660-HNJ
                                     )
Full Circle Financial Services, LLC, )
a Florida limited liability company, )
       Defendant.                    )

                          NOTICE OF SETTLEMENT

      Plaintiff hereby gives notice to the Court that she has reached a settlement of

her claims against the Defendant. Plaintiff hereby requests that this Court cancel

or stay all dates and give her leave to file for dismissal by August 13, 2021.

Dated: June 30, 2021

/s/ David J. Philipps_______
One of Plaintiff's Attorneys

David J. Philipps
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
        Case 5:21-cv-00660-HNJ Document 14 Filed 06/30/21 Page 2 of 2


                         CERTIFICATE OF SERVICE

      I hereby certify that on June 30, 2021, a copy of the foregoing Notice of
Settlement was filed electronically. Notice of this filing will be sent to the
following party by operation of the Court’s electronic filing system. Parties may
access this filing through the Court’s system.

Neal D. Moore, III                           nmoore@my-defense.com
Moore, Young, Foster
& Hazelton, LLP
1122 Edenton Street
Birmingham, Alabama 35242

Ronald C. Sykstus                            rsykstus@bondnbotes.com
Bond, Botes, Sykstus, Tanner
& Ezzell, P.C.
225 Pratt Avenue NE
Huntsville, Alabama 35801

/s/ David J. Philipps__________

David J. Philipps (Ill. Bar No. 06196285)
Philipps & Philipps, Ltd.
9760 South Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com




                                         2
